 4:19-cv-03100-JFB-CRZ Doc # 22 Filed: 04/20/20 Page 1 of 1 - Page ID # 100



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

ABBY HARTMAN,

                 Plaintiff,                            4:19CV3100

     vs.
                                                         ORDER
CITY OF LINCOLN, NEBRASKA,

                 Defendant.


    IT IS ORDERED:

 1) The parties’ Joint Stipulation to Extend Deadlines is approved. (Filing No.
    21)

 2) The deadline for completing the initial phase of written discovery under
    Rules 33, 34, 36, and 45 of the Federal Rules of Civil Procedure is now June
    19, 2020.

 3) The status conference set for April 21, 2020 at 11:00 a.m. is continued to
    June 30, 2020 at 9:00 a.m. The status conference set for August 11, 2020
    at 9:00 a.m. remains in place. Counsel shall use the conferencing
    instructions assigned to this case to participate in the conferences.


    Dated this 20th day of April, 2020.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
